DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 

Allowable Subject Matter
Claims 1,4-6,8-10, 12-18, and 21-26 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art of Kodma et al. (US 2009/0086190) discloses  discloses a device for the optical control of liquid drops or spurts intermittently dispensed from a microdispensing device having a plurality of dosing channels, the device comprising: (See Kodma Abstract Fig. 1A and 25 wherein the 
Application/Control Number: 15/673,528 Page5S Art Unit: 1799
at least one light barrier unit assigned to only a single associated dosing channel of the microdispensing device, each light barrier unit arranged directly with the associated dosing channel on a common carrier, and each dosing channel is a needle or a dossing nozzle, each light barrier unit including: a light source having an inhomogeneous beam profile; a light sensor having a sensor surface onto which a profiled light beam of the light source projects,  wherein each profiled light beam runs transversely with respect to a propagation direction of the dispensed liquid drops or spurts and is wider than the liquid droplet or spurt to be controlled.  as well as the device wherein the light barrier units are arranged regularly on a common carrier and are in the form of a grid (two- dimensional array) or a row (one-dimensional array) and form an integral sensor plate together with the common carrier.  Kodma does not suggest or fairly disclose that a number of light barrier units matches the number dosing channels and that each light barrier unit only measures droplets from a single dosing channel in combination with other claim features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799